Respondent was admitted to the Bar by this court on October 6,1955. Petitioner moves to confirm the report of the referee which, based on respondent’s admissions, sustained five charges of professional misconduct consisting of charges of conversion of his clients’ share of the settlement proceeds of two negligence actions, and separate charges of deceiving his clients in one matter, of giving misleading testimony at a preliminary hearing, and of failing to co-operate with petitioner’s committee on grievances in its investigation of the two complaints. In mitigation, respondent states that in each case he made full restitution to his clients (in one, restitution was made prior to receiving notification that a complaint had been lodged against him); that the misconduct occurred at a time when he was beset by marital problems; that while he may have inadvertently committed errors in some portion of his testimony at the preliminary hearing, he never intended to mislead petitioner; and that his failure to respond to certain correspondence from petitioner took place during a period when he was frequently absent from his office after he learned that his mother was seriously ill. The motion to confirm the referee’s report is granted. Although we cannot condone respondent’s professional misconduct, upon consideration of the mitigating circumstances, as well as respondent’s good reputation and his otherwise unblemished record as a member of the Bar for 19 years, we have determined that the ends of *786justice will be adequately served by a censure. Respondent censured. Herlihy, P. J., Greenblott, Sweeney, Kane and Main, JJ., concur.